Under the broad arbitration clause prepared by plaintiff as attorney for all parties herein, the causes of action were properly directed to arbitration by the motion court. There are no public policy considerations involved in this purely personal dispute which would impel a court not to honor the parties’ agreement providing for arbitration (see, Matter of Wertlieb. [Greystone Partnerships Group], 165 AD2d 644).
As to plaintiff’s cross motion, a sufficient question of fact is presented on the issue of continuous representation so as to preclude dismissal of the counterclaims on Statute of Limitations grounds (see, Weiss v Manfredi, 83 NY2d 974, 977).
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ross and Tom, JJ.